—Determination of the respondent Police Commissioner dated September 13, 1988, which dismissed petitioner from her position as a New York City police officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, New York County, Harold Baer, Jr., J., entered March 20, 1989) is dismissed without costs or disbursements.
The record contains substantial evidence to support the Commissioner’s determination that petitioner was guilty of violating the Patrol Guide by failing to file a report or to take *588proper police action with respect to her husband’s known illegal drug activities. (See, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176.) The spousal privilege asserted by petitioner is inapplicable here since any communications regarding the drug transactions were made in the presence of third parties. (See, People v Ressler, 17 NY2d 174, 179.) Indeed, by revealing the fact of his drug activities to his daughter, to his intermediary and to his purchasers, petitioner’s husband evinced no intent to keep the matter in petitioner’s confidence. Concur—Sullivan, J. P., Ross, Ellerin, Wallach and Smith, JJ.